El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Dos causas de acción se formularon en la demanda en-mendada que sirve de base a este pleito. Por la primera se reclamaron $1,610 por el uso de cierto ancón y por la se-gunda la devolución del ancón debidamente reparado, o la devolución y el pago de los gastos que su reparación oca-sione, con más diez dólares diarios basta la entrega en forma y las costas del litigio.
Contestó el demandado oponiéndose a las reclamaciones de la demandante y alegando que entró en posesión del an-cón por habérselo cedido el municipio de Ponce para la me-jor realización de cierta obra en que el municipio estaba in-teresado.
Fué el pleito a juicio. Practicóse • una larga prueba do-cumental y testifical y la corte finalmente lo decidió por sen-tencia favorable al demandado con imposición de costas al actor.
Para fundar su sentencia la corte de distrito emitió una larga opinión. En ella aprecia la evidencia practicada en el sentido de que no demuestra que existiera contrato alguno entre demandante y demandado. A su juicio era al muni-cipio a quien el arrendatario debió reclamar la propiedad arrendada al no serle entregada a su debido tiempo y no al demandado, y era el municipio el que podía reclamar contra su alcalde si es que éste había autorizado indebidamente el uso del ancón y contra el demandado si es que éste había de-*876vuelto el ancón deteriorado o inservible. Sostuvo la corte que tampoco puede derivarse de la evidencia aportada exis-tencia de cuasi contrato alguno entre demandante y deman-dado.
No conforme con la sentencia, apeló la demandante, se-ñalando en su aleg’ato la comisión de cinco errores, cometidos a su juicio por la corte, 1°., al no reconocer que la acción ejer-citada se basa en los artículos 1056 y 1788 del Códig’o Civil; 2°., al declarar que los ancones “Evaristo” y “Número 21” no se incluyeron en el contrato de arrendamiento del muni-cipio con Moringlane, declarando que el “Número 21” estaba excluido del contrato por previa cesión del alcalde al deman-dado; 3°., al declarar que el demandado no estaba obligado para con la demandante no obstante reconocer que los anco-nes le habían sido cedidos sin autoridad por el alcalde; 4°., al no reconocer que el demandado venía obligado a pagar a la demandante el uso del ancón y a devolvérselo en las mis-mas condiciones en que lo recibió, y 5°., al dictar sentencia declarando la demanda sin lugar con costas.
 La cuestión fundamental a estudiar y a resolver es una: la de si la demandante demostró la existencia de un cuasi contrato del que puedan derivarse los derechos que reclama.
Lo primero que por ella se probó en el juicio fué que el Municipio de Ponce por escritura de 2 de enero, 1929, a vir-tud de su Ordenanza No. 69, serie 1928, y mediante subasta, arrendó a Ernesto M. Moringlane los 56 ancones, 3 remol-cadores, botes, yolas y demás enseres de su sérmelo de alijo, por término de año y medio y precio de veinte y cuatro mil dólares anuales. Los 56 ancones se describen uno a uno en la escritura y entre ellos se encuentran los dos a que este pleito se refiere.
Seguidamente demostró la existencia de la sociedad Mo-ringlane y Lledó constituida por escritura pública de 23 de enero de 1929, inscrita en el Registro Mercantil del Distrito Sur — Ponce. Su cláusula cuarta dice: “La Sociedad no *877aporta capital alguno; pero el socio señor Moringlane y Mar-tínez lleva a ella todos los bienes tomados en arrendamiento al Municipio de Ponce, y el señor Lledó, su trabajo personal.”
Dec-laró entonces su socio Agustín Lledó, refiriéndose al demandado, en parte, como sigue: Nosotros no le fiemos arrendado ningún ancón, es decir-, nosotros dejamos de per-cibir, en la entrega de los ancones, un ancón: no se nos en-tregó el ancón No. 21. . . . Sí, señor. Estaba incluso en el arrendamiento de los cincuenta y seis ancones. . . . Ese an-cón fué cedido por el alcalde. Estaba en posesión de don Ricardo Skerret.lo tenía ocupado con un martinete: es-taba trabajando con él. . . . Yo escribí una carta dieiéndole que fiabíamos arrendado los ancones que poseía el Municipio, y que estaban incluidos esos ancones, y que ese ancón le cos-taría diez pesos diarios. Cada mensualidad vencida, le pa-saba un borderó. ... Y don Ricardo me mandaba a decir que pasaría por mi oficina. ... Ni pasó por la oficina, ni de-volvió el ancón. El ancón está en poder de él. Está en te-rrenos donde están fabricando el malecón. . . . don Ricardo Skerret lo usó como seis meses, y después lo arrinconó allí,... Nunca fué llevado al varadero de Moringlane & Lledó. Pagan dos mil dólares mensuales de arrendamiento, por la to-talidad de los ancones. Tienen otros gastos.
Skerret usó en su negocio el ancón por seis meses. Du-rante ese tiempo yo le estaba pasando estados mensuales: le pasé cuatro mensualidades — borderós, y me estaba entrete-niendo — estuvo entreteniéndome y aplazándome, y para aquí y para allá, y nunca llegué a verle la cara en mi oficina eii relación a este asunto. Yo recibí una contestación cuando me mandó una razón de que fiabía desocupado el ancón. Des-pués de fiaberlo usado como seis meses, me mandó razón de que fiabía desocupado el ancón, y yo fui a presenciar el an-cón, y el ancón estaba imposibilitado para trabajar; el an-cón no podía trabajar, porque estaba lleno de agua, lleno de arena, y en malas condiciones. Y fui a tierra y fiable con *878el encargado del señor Skerret — no sé quién es — -nada más ... No hablé nunca personalmente con el señor Skerret. No quise recibir el ancón. Él trataba de entregármelo, pero yo no quise recibirlo. . . . Estaba en malas condiciones, y hoy está peor. . . . Está inservible. . . . No costará menos de mil dollars la reconstrucción; reconstruirlo para dejarlo en las mismas condiciones en que fué entregado.
No he recibido excusa o bonificación alguna por el daño de no tener el ancón. ... Ni del señor Skerret, ni del mu-nicipio. A la pregunta: ¿Usted se ha dirigido al municipio diciéndole que dado que ese ancón está inservible y no le ha sido entregado, no debe aparecer en el tonelaje que le arren-daron, que le paga usted al municipio, y que deben rebajarle el impórte de ese ancón? Contestó finalmente: No me he dirigido, porque el arrendador fué un municipio, y el que está hoy en posesión es otro municipio. Reclama en virtud de que al señor Moringlane se le adjudicaron los ancones en diciem-bre, en la subasta pública que se celebró aquí en Ponce. . . . No hizo ningún contrato con Skerret. ... Yo he arrendado ancones en otras ocasiones de esas dimensiones, y he cobrado eso mismo. . . . No dió cuenta al municipio de que el señor Skerret tenía ese ancón en su poder, y no se lo entregaba. No ha hecho ninguna petición al Municipio de Ponce con mo-tivo de eso.
Las cartas a que se refirió el testigo en su declaración dicen:
“Playa de Ponce, P. R., 4 de enero de 1929. Sr. Ricardo Skerret, Ingeniero Director del Malecón de Ponce, Playa Ponce, P. R. — Señor: Tengo a bien informarle que desde esta feeba me be becbo cargo de toda la propiedad concerniente al servicio de alijos del Municipio de Ponce, por haberme sido adjudicada la subasta que se llevó a cabo para el arrendamiento de la mencionada propiedad. Y al comuni-carlo así a usted, be de informarle a la vez que desde esta fecha le cargaré en cuenta, el alquiler de los dos ancones que tiene usted al servicio a razón de $10 diarios por uno de ellos y de $5 por el otro, montante que debe ser pagadero quincenalmente. Sírvase pues tomar nota para los efectos y sepa que estoy a la orden de usted en todo *879cuanto pueda darle servicio. Atentamente, E. M. Moringlane, PP. Agustín Lledó.”
“7 de enero de 1929. Sr. E. M. Moringlane, Playa de Ponee. Señor: Acuso recibo de su carta de enero. 4 recibida en ■ estos mo-mentos en la que me informa Ud. que cargará en cuenta el alquiler de dos ancones que tengo a servicio a razón de $10 diarios por uno de ellos y $5 diarios por el otro. Sirve la presente para informar a usted, que desde luego no estoy conforme con esto y he dado orden para que le sea devuelto inmediatamente el ancón por el .cual trata usted de cobrar $5 diarios y el otro le será devuelto inmediatamente que sea desprovisto del equipo que en la actualidad tiene a bordo. Estos dos ancones fueron cedidos por el Alcalde de Ponee al que sus-cribe con el entendido que no serían usados para fines comerciales y sí para el replanteo de las obras y trabajos preliminares de las obras del Malecón. Esperaba que esto se le hiciera saber así al que su-, bastaba este servicio. No habiéndose hecho en la forma que se es-peraba, por quien corresponda, como queda dicho, he resuelto devol-verlos. Atentamente, R. Skerret.”
“Playa de Ponce, P. R., 6 de junio de 1929. Sr. Don Ricardo Skerret, Ingeniero Director del Malecón de Ponee, Playa de Ponee, P. R. Muy señor n/ y amigo: Nos vamos a permitir recordarle que ya se han vencido cinco meses que tiene usted ocupado uno de n/ ancones sin que nos haya satisfecho todavía nq,da por concepto de alquiler del mismo. Deseamos se sirva tomar nota de que hemos de-bitado a su cuenta la cantidad de $1,470 o sea 147 días partiendo desde el 4 de enero ppdo. hasta el 31 de mayo, y le estimaremos nos informe para qué fecha podremos enviar a recoger este montante. Con gra-cias anticipadas por la atención que ésta le merezca, nos es grato sus-cribirnos de Ud. ss. attos. amigos y Ss. Ss., Moringlane & Lledó.”
“12 de junio de 1929, Sres. Moringlane & Lledó, Playa de Ponee, Ponce, P. R. — Atención Señor Lledó: Muy Sres. nuestros y amigos: En contestación a su carta de junio 6, que trata sobre el asunto de un ancón utilizado en las obras del replanteo del malecón, me permito informarle que dicho ancón fué cedido gratuitamente por el anterior Alcalde, Señor Guillermo Vivas Valdivieso, al que suscribe para ser utilizado en las obras del replanteo del malecón, trabajo que gratuita-mente también llevó a cabo el contratista que suscribe para el Muni-cipio de Ponce. Al salir el anterior Alcalde, señor Guillermo Vivas Valdivieso, nada me notificó sobre el asunto que estuviera yo obligado a pagar arrendamiento por el antes mencionado ancón, es más, a mí no se me ha notificado oficialmente que este ancón haya sido arren-dado a persona alguna. Sin embargo, no es mi intención que por el *880uso de este ancón vaya a salir nadie perjudicado y teniendo esto en cuenta le sugeriría que se dirigiera usted a la Administración actual haciendo las alegaciones que creyera usted prudente hacer por el uso de dicho ancón. Sin ningún otro .particular de momento, quedo de usted, Atto. S. S. y amigo, R. Skerret.”
Nos testigos más declararon por la parte demandante, Juan Barnés e Isaac Nethan. El primero, tenedor de libros de la demandante, dijo que a la fecha del juicio, la deman-dante llevaba gastados además de los dos mil dólares men-suales del arrendamiento, $3,152.25 en primas de seguiros, $6,284.02 en reparaciones, $6,599.30 en sueldos y $2,208.42 en gastos generales. El segundo, empleado de la demandante y antes del municipio, dijo que cuando el ancón “No. 21” fue entregado al demandado estaba en buenas condiciones y cuando fué por él devuelto se encontraba inservible y nece-sitado de una gran reparación.
Por la parte demandada declararon Guillermo Vivas, Víctor E. Auffant y el propio demandado Skerret.
El primero fue alcalde de Ponce en los años 1927 y .1928. Como tal cedió el ancón “No. 21” por un acto de cortesía para con los señores que habían rematado las obras del puerto de Ponce. Le avisó el señor Auffant que había que hacer el replanteo para empezar la obra. El señor Marxuach, inge-niero del Departamento del Interior, intervino para marcar los puntos, y entonces yo facilité el ancón para que ellos hi-cieran ese trabajo. Yo no podía ceder el ancón del munici-pio, porque la ley no lo permitía. Fué una cortesía nada más. Al rematista. Como se trataba de una obra del municipio, yo quería cooperar a ella. Por el trabajo de replanteo du-rante el tiempo en que yo fui alcalde, no se pagó nada.
Auffant es ingeniero civil. Trabajó con Skerret. Cuan-do se empezó el replanteo de las obras, del puerto de Ponce, el ingeniero Marxuach, representante del Comisionado del Interior que tenía la inspección directa de las mismas, quiso que el replanteo se hiciera por mar y no desde tierra. Para ello solicitó del alcalde una embarcación porque se trataba de *881una obra de cooperación por la cual no recibía el contratista remuneración alguna, y el alcalde no tuvo inconveniente en cederla. No fué mediante pago. Explica el uso que se dió al ancón “No 21” cedido. No fué superior a su capacidad. El uso del ancón aceleraba la obra beneficiándose tanto el contratista como el municipio, pero el trabajo que se Mzo no sirvió de nada porque fué desechado. El contratista actuó porque lo exigió el ing’eniero inspector.
El demandado, ingeniero contratista, declaró que se usó del ancón porque el ingeniero encargado de la obra quería que se hiciera el replanteo por el mar, dirigiéndose por me-dio de Auffant al alcalde, y lo consiguió para usarlo >en el replanteo solamente, sin pagar nada.
El ancón no sufrió por el uso a que se destinara. No hubo que hacerle reparaciones. Cuando se devolvió estaba en el mismo estado en que se entregó. Fué usado sólo en el trabajo del replanteo. Se entiende por replanteo tirar las líneas: para hacer las excavaciones, si fuera un edificio, o la hinca de pilotes, si fuera un puente o un malecón; esas líneas se pueden tirar desde tierra, de acuerdo con las estaciones que llamamos, en las cuales coloca el ingeniero sus instru-mentos. . . . Ese replanteo debía hacerlo la persona que tomó los datos para redactar el proyecto, y sobre el terreno debía haber dejado los puntos que debían seguirse después para la ejecución de la obra. Los ingenieros del .Departa-mento del Interior son los encargados de eso. A mí no me benefició; al ingeniero del Departamento del Interior. Yo lo que tuve fué gasto con eso, porque el trabajo de tierra me cuesta mil, y el trabajo en esa forma me cuesta tres mil.
Tal es el caso. La cuestión a resolver envuelta en el mismo no es fácil en verdad. En su estudio a veces nos ha parecido que asiste la razón a la demandante, pero al tratar de basar nuestra conclusión, no hemos podido establecer por completo el nexo jurídico por virtud del cual se encuentre obligado para con ella el demandado en el sentido en que la reclamación se interpone.
*882Nuestro Código Civil reconoce expresamente como fuente de obligaciones no sólo la ley y los contratos si que también los cuasi contratos, que define como “los hechos lícitos y pu-ramente voluntarios, de los que resulta obligado su autor para con un tercero y a veces una obligación recíproca entre los interesados”. Artículos 1042 y 1787 del Código Civil, Ed. 1930. Begula solamente dos, la gestión de negocios ajenos y el cobro de lo indebido, pero estamos conformes con la ape-lante en que el]o no quiere decir que sean esos dos los únicos cuasi contratos de que puedan derivarse obligaciones exigí-bles ante los tribunales de justicia. De suerte que aunque no se tratara como no se trata en este caso de gestión de ne-gocios ajenos o cobro de lo indebido, si de los hechos lícitos y voluntarios que sin previa convención realizaron las par-tes pudiera derivarse alguna responsabilidad del demandado para con la demandante exigible ante los tribunales, éstos vendrían obligados a reconocerla con todas sus consecuencias. Esto es sencillo. Lo difícil, repetimos, es decidir si surge o no de los hechos de este caso un cuasi contrato perfecto entre demandante y demandado.
A virtud del arrendamiento de que se ha hecho mérito, la demandante tenía derecho a que el municipio le entregara los ancones que le había arrendado. Dos estaban en posesión del demandado. La demandante decidió dirigirse directamente al demandado en vez de al municipio. Conocemos su carta de enero 4, 1929, y la contestación que le diera el demandado en la suya de enero 7.
Si el demandado' hubiera contestado el 7 de enero en la forma en que lo hizo el 12 de junio siguiente, no habría cues-tión, pero se avino a entenderse con la demandante y esa avenencia es la que parece iniciar la relación jurídica en que funda su reclamación la demandante.
Sin embargo,, aún siendo,- así, encontramos que en su pri-mera contestación el demandado de modo terminante se negó a pagar canon alguno de arrendamiento y alegó hallarse en posesión de los ancones del municipio por habérselos éste ce-*883dido eon anterioridad al arrendamiento, prometiendo única-mente devolverlos, nno de ellos en seguida y el otro en cnanto retirara de él el equipo que en él tenía colocado.
Cumplió con la devolución inmediata prometida. No con la condicionada. ¿ Cuál era el derecho de la demandante ante la falta de cumplimiento del demandado dentro de un tiempo razonable? A nuestro juicio debió continuar reclamando la devolución y si no la obtenía poner el hecho en conocimiento del arrendador que era con quien había celebrado el contrato fuente clara de derechos y obligaciones, a los fines consi-guientes. No lo hizo. Prefirió dejar el caso en lo incierto. T a nuestro juicio no tiene ahora un derecho claro y perfecto en que basar su reclamación directa contra el demandado, es-pecialmente cuando no surge diáfano de los autos que la ac-tuación del demandado le haya ocasionado algún perjuicio real y efectivo de que no pueda resarcirse entendiéndose con su arrendador.
Siendo ésas las circunstancias del caso, 'procede la confir-mación de la sentencia apelada, excepción hecha de su pro-nunciamiento de costas.